DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Application Status
Claims 3-32 are currently pending.

Information Disclosure Statement

The information disclosure statements filed 7/21/2021, 8/20/2021, 9/17/2021, 11/19/2021, 12/14/2021, 12/22/2021, 2/10/2022, 3/8/2022, 4/5/2022, and 4/19/2022 has been considered.

Terminal Disclaimer
The terminal disclaimer filed on 07/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Applications 15959715, 15959735, 15959762, 15959782, 15959802, 15965598, 15965603, 16276361, 16276368, 16385360, 16385383,16825807, 16859182, 16898161, 16898197, 17079070, 17084014, 17084023, 17220692, 17220693, 17326791, and 17326818 and US Patents 10000772, 10113167, 10227611,
10301651, 10308961, 10337029, 10351878, 10358658, 10358659, 10400253, 10407697, 10415061, 10421980, 10428352, 10443076, 10487341, 10513712, 10519467, 10526619, 10533190, 10550407, 10563227, 10570419, 10577631, 10597680, 10612045, 10626419, 10640791, 10669560, 10676759, 10752920,10774344, 10793878,10900054, 10982230, 10982231, 10988782, 11001863, 11008589, and 11008590 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Applications 17348590, 17348596, 17348619, 17481052, 17481063, 17481085, 17514883, 17514893, 17514908, 17514919, 17514929, 17514936, 17514940, and 17559860 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18-21 and 23-25 are rejected under 35 U.S.C. 101 because that the claims is directed to naturally occurring products in bacteria. The embodiment of claim 18 claim recites a composition comprising an activator-RNA or a nucleic acid encoding the activator-RNA capable of hybridizing with a targeter-RNA that forms a complex with Cas9.  The activator-RNA broadly encompasses a tracrRNA. Deltcheva (Deltcheva et al. (2011) Nature, 4 71:602 -607 and supplementary data, published online March 30,2011) teaches that differential RNA sequencing of the human pathogen Streptococcus pyogenes uncovered tracrRNA, a trans-encoded small RNA with 24-nucleotide complementarity to the repeat regions of crRNA precursor transcripts [abstract]. Deltcheva teaches that Csn1 (Cas9) together with RNase III forms a microprocessor
complex responsible for tracrRNA-mediated pre-crRNA processing [Fig. 4].
The claimed invention is directed an activator RNA (tracrRNA) without significantly more. The claim additionally recites “wherein the activator-RNA is truncated at the 5' and/or 3' end relative to wildtype mature tracrRNA”.  A truncated activator-RNA is nothing more than a nucleic acid fragment of which some of the covalent bonds have been severed.  MPEP 2106.04(c) makes clear that nucleic acids that lacks covalent bonds are not markedly different from what exist in nature.   The claim also additionally  recites ” wherein the composition comprises one or more of: a nuclease inhibitor, a buffering agent, a detergent, a polyamine, an adjuvant, a wetting agent, a stabilizing agent, an antioxidant, and a complexing agent”. However these agents do not further limit the activator-RNA and does not make the RNA molecule markedly different.
Therefore, this judicial exception is not integrated into a practical application because the claim and its limitation where the activator-RNA is capable of forming a complex with the targeter-RNA and the composition comprises at least one additional reagent do not transform the activator-RNA into a product of nature with markedly different characteristics. 
For these reasons, the claims are directed to a product of nature.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are specified at a high level of generality and are further routine in the relevant art of biotechnology.  In addition to the limitations set forth for claim 18, claims 23-25 additionally teach specific nucleotide sequences of the activator-RNA which does not exclude this claim from referring to a naturally occurring product for the reasons set forth for claim one as described above.   

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Siksnys (US 9,637,739 B2, priority to March 20, 2012). Siksnys teaches assembling a Cas9-crRNA complex (i.e. Type II Clustered Regularly Interspaced Short
Palindromic Repeats (CRISPR)-CRISPR-associated(Cas) (CRISPR-Cas) system) by combining a
Streptococcus thermophilus Cas9 protein with a CRISPR RNA transcript (i.e. targeter-RNA that
hybridizes with the target sequence), and a tracrRNA (i.e. an activator-RN A that hybridizes with the targeter-RNA to form a DNA-targeting RNA duplex) to form a composition comprising a protein-RNA complex (Column 20, lines 48-5 8). Siksnys teaches a tracrRNA (i.e. activator-RNA) comprising a 5' and 3' regions wherein the 5' region is comprised of at least 22 nucleotides is complementary to the 22 nucleotides 3' region of crRNA, and 3' region.
The instant claims additionally require "wherein the activator-RNA is truncated at the 5' and/or 3' end relative to wildtype mature tracrRNA". Siksnys does not teach that the activator-RNA is truncated at the 5' and/or 3' end relative to wildtype mature tracrRNA.  
Siksnys did not sufficiently describe or recognize the presence of the tracrRNA molecule in the Cas9-crRNA DNA cleavage complex itself. This is supported by Siksnys' characterization of the DNA cleavage complex as a "Cas9-crRNA complex" (see Figure 15), which refers only to two components, and the characterization of a "ternary complex" (see description of Figure 14), which refers to the Cas9-crRNA in a complex with the target dsDNA (see Figure 14), for example. Because Siksnys and the prior art as a whole did not sufficiently describe or recognize the presence of the tracrRNA molecule in the Cas9-crRNA DNA cleavage complex, one of ordinary skill in the art would not have had sufficient motivation to limit the size of the activator-RNA, which hybridizes to the targeter-RNA to form a DNA-targeting RNA as required by the instant claims.
In addition, the claims recite patent-eligible subject matter at least because independent
claims 3 recite "wherein the activator-RNA: comprises one or more of: a non-natural internucleoside linkage, a nucleic acid mimetic, a modified sugar moiety, and a modified
nucleobase, independent claim 10 recite “wherein the activator-RNA comprises one or more heterologous moieties", and independent claim 26 recites "wherein the nucleotide sequence that encodes the activator-RNA is operably linked to a heterologous DNA regulatory sequence" which are construed as imparting a markedly different characteristic to the nature-based products of tracrRNA (i.e. activator-RNA) molecules at least in terms of structure.  
Furthermore the closest prior art to the activator-RNA comprising a moiety or linked to a heterologous sequence is Good (Good et al. (2011) Frontiers in Microbiology, 2 (185):pages 1-11).  Good teaches that the clustered regularly inter-spaced short palindromic repeats (CRISPR) mechanism represents an RNA-silencing mechanism that provides acquired resistance against bacteriophage and involves RNA-mediated destruction of phage transcripts (page 1, column 2, paragraph 1 and page 3, column 1, paragraph 2). Good teaches the practical benefit of synthetic RNA silencing (page 3, column 1, paragraph 3) but recognizes the need for efficient delivery and stabilizing structures that limit nuclease decay in cells (page 3, column 1, paragraph 4). Good teaches it is standard practice in antisense, and siRNA design to use stabilizing nucleic acid analogs or mimics that resist decay by cellular nucleases" (page 3, column 2, paragraph 2). For example, Good teaches how, in bacterial applications, peptide nucleic acids (PNA), where the sugar phosphate backbone is entirely replaced by pseudopeptide backbone (i.e. a non-natural internucleoside linkage) provides full protection.  Good further teaches that phosphorothioate morpholino oligomers (PMOs) (i.e. a non-natural internucleoside linkage and a modified sugar moiety) provide similar advantages, involving different chemistry for full backbone replacement. Good further teaches that organic chemists provide a variety of analogs and mimics that can potentially act as stable and effective RNA silencers in bacteria (page 3, column 2, paragraph 2). However, when considering Good in its entirety, Good is not focused on CRISPR systems, but rather antisense RNA systems. Also Good’s reference to CRISPR was focused only on CRISPR systems (antisense oligonucleotide systems) that target RNA, and not DNA, for cleavage/destruction.  These CRISPR are not type II systems, which are the only systems that included a tracrRNA and a Cas9 protein.  Also the antisense molecules of Good is structurally different and functions differently from a tracrRNA in how it interacts with the target nucleic acid and causes gene editing.  Therefore a skilled artisan would not be motivated by a reference that are focused on modifications of antisense RNA, and assumes that the art-recognized 'benefits' for antisense oligonucleotide would also be considered 'benefits' for modification of tracrRNA.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 3-17 and 26-32 are allowable.  
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636